PER CURIAM.
The issue of whether claimant was entitled to benefits as a statutory employee, pursuant to sections 440.02(13)(c) and 440.10(1), Florida Statutes, was not raised before the judge of compensation claims (JCC), and therefore not properly raised for the first time on appeal. Cooley v. McCallister, 468 So.2d 488 (Fla. 1st DCA 1985). The JCC’s determination that the claimant was an independent contractor is supported by competent substantial evidence, and is affirmed.
ERVIN, WOLF and KAHN, JJ., concur.